Exhibit 10.13.2

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is entered as of December 31, 2008, by and
between The NASDAQ OMX Group, Inc. (the “Company”) and Edward Knight (the
“Executive”).

 

WHEREAS, the Executive and the Company (f/k/a/ The Nasdaq Stock Market, Inc.)
entered into an employment agreement, dated as of December 29, 2000, as
subsequently amended by Amendment Number One, effective as of February 1, 2002
(the “Agreement”); and

 

WHEREAS, the Executive and the Company now desire to amend the Agreement so as
to reflect the provisions of Section 409A of the Internal Revenue Code and the
final regulations issued thereunder, which amendment is to be effective as of
December 31, 2008.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties hereby amend the
provisions of the Agreement, as set out below. Except to the extent so amended,
all of the provisions of the Agreement shall remain in full force and effect in
accordance with their terms.

 

The Agreement is hereby amended, as follows:

 

  1. The second sentence of Section 3 thereof is amended and restated, as
follows:

 

Base Salary shall be payable in regular installments in accordance with the
Company’s usual payroll practices as in effect from time to time (but no less
frequently than monthly).

 

  2. The last sentence of Section 4 is amended and restated, as follows:

 

Incentive Compensation for each calendar year shall be paid in the following
calendar year, at the same time as the Company pays Incentive Compensation
awards to other executives, but in no event later than the March 1st following
the calendar year with respect to which the Incentive Compensation relates.

 

  3. Section 5(b) is amended and restated, as follows:

 

(b) SERP Enhancements. The Executive shall be entitled to continue to
participate in The NASDAQ OMX Group, Inc. Supplemental Executive Retirement
Plan, as amended and restated effective as of December 31, 2008 (formerly, the
Nasdaq Stock Market, Inc. Supplemental Executive Retirement Plan, the “SERP”).
Notwithstanding any term or condition contained in the SERP to the contrary:

 

(i) Section 5.1 of the SERP shall be applied as if the age and service
requirements stated therein were age 55 and five (5) years of service rather
than age 55 and ten (10) years of service. Accordingly, the Executive shall be
100% vested in his accrued SERP benefit upon the later of his attainment of age
55 while employed and his completion of five (5) years of service.



--------------------------------------------------------------------------------

(ii) Section 5.1 of the SERP shall be applied as if the age and service
requirements stated therein were satisfied upon the Executive’s termination of
employment prior to the end of the Employment Term (x) on account of his death
or Disability (as defined in Section 9(b) hereof), (y) by the Company without
Cause pursuant to Section 9(c) hereof, or (z) by the Executive for Good Reason
pursuant to Section 9(c) hereof. Accordingly, under such circumstances the
Executive shall be 100% vested in his SERP benefit even if his employment
terminates prior to his attaining age 55 and having completed five (5) years of
service with the Company.

 

(iii) The death benefit provided in Sections 8.1 and 8.2 of the SERP shall
become payable if the Executive dies before his SERP benefit commences, but
after having satisfied the requirements of Section 5.1 of the SERP as modified
by Section 5(b)(i) or (ii) (and if the foregoing conditions are satisfied, such
death benefit will be payable even if the Executive’s death occurs after he has
left employment with the Company with vested SERP rights, but before the SERP
benefit commences).

 

(iv) Sections 6.4 and 7.4 of the SERP (relating to early retirement) shall apply
only if the Executive has at least five (5) years of service; provided, that
this special rule shall not permit the Executive’s SERP benefit to start earlier
than age 55.

 

(v) The special provisions of this Section 5(b) shall not accelerate the rate at
which the SERP benefit accrues so that the amount of the accrued SERP benefit
shall be determined with reference to an accrual over a period of 3,650 days as
provided in the SERP definition of “Accrued Benefit.”

 

  4. Section 7 is amended, by the adding a new paragraph (d) to the end thereof,
as follows:

 

(d) Time of Reimbursements/In-Kind Benefits

 

Any reimbursements provided for under this Section 7 shall be made no later than
the last day of the calendar year following the calendar year in which the
Executive incurs the reimbursable expense. Additionally, the amount of expenses
eligible for reimbursement, or the in-kind benefits to be provided, during one
calendar year may not affect the expenses eligible for reimbursement, or the
in-kind benefits to be provided, in any other calendar year and the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

  5. The third sentence of Section 9(a) is amended and restated, as follows:

 

If the Executive is terminated for Cause, he shall be entitled to receive his
unpaid Base Salary through the date of termination, to be paid in accordance
with the Company’s usual payroll practices as described in Section 3 above.

 

2



--------------------------------------------------------------------------------

  6. The second paragraph of Section 9(b) is hereby amended by adding
immediately after the first sentence thereof, the following new sentence:

 

Such amount shall be paid in a lump sum within thirty (30) days following the
termination date.

 

  7. The third to last sentence of Section 9(c) is amended and restated, as
follows:

 

All amounts described in the two preceding sentences shall be paid in a lump sum
within thirty (30) days following the termination date.

 

  8. The second to last sentence of Section 9(c) is amended and restated, as
follows:

 

The Company shall provide the Executive with continued health care coverage with
such cost of coverage to be provided, directly or indirectly, by the Company on
at least a monthly basis for the Severance Period.

 

  9. The second sentence of Section 9(d) is amended and restated, as follows:

 

Upon a termination by the Executive pursuant to this Section 9(d), the Executive
shall be entitled to receive his unpaid Base Salary through the date of
termination, to be paid in accordance with the Company’s usual payroll practices
as described in Section 3 above.

 

  10. The first sentence of Section 9(f)(ii)(B) is amended and restated, as
follows:

 

If a Gross-Up Payment is determined to be payable, it shall be paid to the
Executive within twenty (20) days after the Determination (and all accompanying
calculations and other material supporting the Determination) is delivered to
the Company by the Accounting Firm, but in no event later than the end of the
calendar year following the calendar year in which the applicable Excise Tax is
remitted to the Federal government.

 

  11. The last sentence of Section 9(f)(ii)(C) is amended and restated, as
follows:

 

In the case of an Underpayment, the amount of such Underpayment (together with
any interest and penalties payable to the Executive as a result of such
Underpayment) shall be promptly paid by the Company to or for the benefit of
Executive, but in no event later than the end of the calendar year following the
calendar year in which the applicable Excise Tax is remitted to the Federal
government.

 

3



--------------------------------------------------------------------------------

  12. Section 13 is amended by adding a new paragraph (j) to read as follows:

 

(j) Section 409A. Notwithstanding any other provision of this Agreement, any
payment, settlement or benefit triggered by termination of the Executive’s
employment with the Company shall not be made until six months and one day
following the date of termination if such delay is necessary to avoid the
imposition of any tax, penalty or interest under Section 409A of the Code. For
purposes of this Agreement, termination or severance of employment will be read
to mean a “separation from service” within the meaning of Section 409A of the
Code where it is reasonably anticipated that no further services would be
performed after that date or that the level of services the Executive would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately preceding thirty-six (36)-month
period. The Company, after consulting with the Executive, may amend this
Agreement or the terms of any award provided for herein in any manner that the
Company considers necessary or advisable to ensure that cash compensation,
equity awards or other benefits provided for herein are not subject to any
additional tax, interest or penalties pursuant to Section 409A. Any such
amendments shall be made in a manner that preserves to the maximum extent
possible the intended benefits to the Executive. This paragraph 13(j) does not
create an obligation on the part of the Company to modify this Agreement and
does not guarantee that the amounts or benefits owed under the Agreement will
not be subject to taxation, interest or penalties under Section 409A. For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

By:  

/s/ Edward Knight

  Edward S. Knight THE NASDAQ OMX GROUP, INC By:  

/s/ H. Furlong Baldwin

  H. Furlong Baldwin   Chairman, Board of Directors of   The NASDAQ OMX Group,
Inc.

 

4